Citation Nr: 0925186	
Decision Date: 07/06/09    Archive Date: 07/21/09	

DOCKET NO.  04-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esquire


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Salt Lake City, Utah, that denied entitlement to the 
benefits sought.  

In January 2006, the Veteran provided testimony at a hearing 
before the undersigned in Washington, D.C.  The case was then 
remanded for further development in March 2006.  In a 
decision dated in June 2008, the Board denied service 
connection for diabetes mellitus.  The Veteran subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2009, based on a Joint 
Motion for Remand, the Court issued an Order remanding the 
matter to the Board for readjudication consistent with the 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
should further action be required.  


REMAND

In the Joint Motion endorsed by the Court in its March 2009 
Order, the Court asked that the Board reconsider whether a VA 
medical examination and/or opinion is required in the case.  
The Court referred to McLendon v. Nicholson, 20 Vet. App. 79 
(2006), a case in which it was determined VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) evidence that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; but 
(4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.  The Board finds that 
such an examination is reasonably in order.

Accordingly, the case is REMANDED for the following:  

1.  VA should schedule the Veteran for an 
examination by a physician knowledgeable 
in diabetes for the purpose of 
determining the nature and etiology of 
any current diabetes mellitus.  The 
examiner should review the entire claims 
file.  The claims file and a copy of this 
REMAND must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should provide 
an opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability of less than 
50 percent), that any current diabetes is 
related to the Veteran's active service.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  If the examiner cannot 
provide an opinion without resort to 
speculation, this should be so indicated.  

2.  After completion of the above, and 
any other development deemed necessary, 
VA should review the entire record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this REMAND is to ensure as complete record as 
possible for appellate review and to assist the Veteran with 
the development of evidence in connection with his claim.  
The Board intimates no opinion, either legal or factual, as 
to any final outcome warranted.  The Veteran is advised that 
failure without good cause to report for any scheduled 
examination could result in a denial of the claim.  38 C.F.R. 
§ 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



